Citation Nr: 0413545	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic asbestos exposure residuals.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1967 to November 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for schizophrenia.  In March 1999, the 
veteran's private attorney submitted a notice of 
disagreement.  In March 2000, the RO issued a statement of 
the case to the veteran and his private attorney.  In April 
2000, the veteran's private attorney submitted an Appeal to 
the Board (VA Form 9).  

In August 2000, the RO determined that new and material 
evidence had not been received to reopen the veteran's claims 
of entitlement to service connection for chronic asbestos 
exposure residuals and chronic Agent Orange exposure 
residuals and denied a total rating for compensation purposes 
based on individual unemployability.  In August 2000, the 
veteran's private attorney submitted a notice of disagreement 
with the denial of both the veteran's application to reopen 
his claim of entitlement to service connection for chronic 
asbestos exposure residuals and a total rating for 
compensation purposes based on individual unemployability.  
In October 2000, the RO issued a statement of the case to the 
veteran's then guardian spouse and his private attorney which 
addressed the issues of whether new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for chronic asbestos exposure residuals 
and his entitlement to a total rating for compensation 
purposes based on individual unemployability.  In October 
2000, the veteran's private attorney submitted an Appeal to 
the Board (VA Form 9).  

In May 2002, the RO informed the veteran in writing that 
James W. Stanley, Jr., his private attorney, was no longer 
authorized to represent individuals before the Department of 
Veterans Affairs (VA).  The veteran was notified of his right 
to select a new representative or to represent himself before 
the VA.  The veteran did not respond to the RO's notice.  
Therefore, the veteran represents himself in the instant 
appeal.  

The Board observes that the veteran did not submit either a 
notice of disagreement with or a substantive appeal from the 
August 2000 RO decision which determined that new and 
material evidence had not been received to reopen his claim 
of entitlement to chronic Agent Orange exposure residuals.  
Therefore, the issue is not before the Board for appellate 
consideration and will not be addressed below. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


REMAND

A March 2003 Report of Contact (VA Form 119) notes that the 
veteran had been admitted to the North Little Rock, Arkansas, 
VA Medical Center.  The reason for the veteran's admission is 
not indicated.  Clinical documentation of the cited treatment 
is not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

An April 1984 Social Security Administration (SSA) record 
notes that the veteran was in receipt of SSA disability 
benefits.  The evidence considered by the SSA in making the 
award is not of record.  The VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
psychiatric disability and alleged 
chronic asbestos exposure residuals, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  The RO should then contact the SSA 
and request that it provide copies of all 
records developed in association with the 
veteran's award of disability benefits 
for incorporation into the record.  

4.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran after 2000, not already of 
record, be forwarded for incorporation 
into the claims file.  

5.  The RO should then readjudicate the 
issues of whether new and material 
evidence has been received to reopen the 
veteran's claims of entitlement to 
service connection for schizophrenia and 
chronic asbestos exposure residuals and 
the veteran's entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  If the 
benefits sought on appeal remain denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


